Exhibit 10.1 EXECUTION THIRD AMENDMENT AGREEMENT dated 22 December , 2015 between (1) GULFMARK AMERICAS, INC. as Original Borrower (2) GULFMARK OFFSHORE, INC. as Parent and Original Guarantor (3) GULFMARK MANAGEMENT, INC. (4) THE ROYAL BANK OF SCOTLAND PLC as Agent Relating to a US$200,000,000 Multicurrency Facility Agreement originally dated 26 September 2014 (as amended on each of 13 February 2015 and 2 July 2015) Pinsent Masons LLP 13 Queen's Road Aberdeen AB15 4YL Tel: +44 (0)1224 377900 Fax: +44 (0)1224 377901 Web Site: http://www.pinsentmasons.com THIS THIRD AMENDMENT AGREEMENT is made on 22 December 2015 (the "Agreement" ) between: GULFMARK AMERICAS, INC. , a company incorporated in Delaware with charter number 4071108 (the " Original Borrower "); GULFMARK OFFSHORE, INC. , a company incorporated in Delaware with charter number 2689611 (the " Parent " and " Original Guarantor "); GULFMARK MANAGEMENT, INC. , a company incorporated in Delaware with charter number 4386616 ("GMI"); and THE ROYAL BANK OF SCOTLAND PLC as agent of the other Finance Parties (the " Agent ". IT IS AGREED AS FOLLOWS:- 1 INTERPRETATION Definitions Unless otherwise defined in this Agreement or the context otherwise requires, terms defined in the Facility Agreement (as defined below) (whether expressly or by incorporation) shall have the same meaning when used in this Agreement. References to “Schedules” of this Agreement shall refer to the schedules attached hereto and not to the “Schedules” attached to the Facility Agreement. In addition: " Effective Date " has the meaning given in clause 3 below; and " Facility Agreement " means the $200,000,000 Multicurrency Facility Agreement entered into between, inter alia, the Original Borrower and the Agent originally dated 26 September 2014, as the same has been amended on each of the First Amendment Date and the Second Amendment Date and otherwise prior to the date hereof. Incorporation The provisions of clauses 1.2 ( Construction
